 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9
10                               EASTERN DISTRICT OF CALIFORNIA

11
12
13 LYDIA KAHLER,                                          Case No. 2:19-CV-01913-WBS-CKD

14                  Plaintiff,                            ORDER RE STIPULATION FOR
                                                          DISMISSAL WITH PREJUDICE
15          v.

16 HARTFORD LIFE AND ACCIDENT
     INSURANCE COMPANY,
17
                    Defendants.
18
19
20          Pursuant to the parties’ joint motion, this matter is dismissed with prejudice pursuant to
21 Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own costs of suit and attorneys’ fees
22
23          IT IS SO ORDERED.
24
25          Dated: March 30, 2020
26
27
28

                                                      1
             [PROPOSED] ORDER RE STIPULATION FOR DISMISSAL WITH PREJUDICE
